DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on August 2, 2018. 
Claims 1-26 have been amended. Claims 1-26 are currently pending and have been 
examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 1 is directed to a method comprising a series of steps; claim 8, 15, and 21 are directed to a system, a terminal, and apparatus compromising a series of components. Therefore, the claims are directed to a statutory category.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of receiving an investigation request, receiving an assignment instruction to assign the investigation task, and performing a corresponding transfer or assignment of the investigation task after determining the investigation task needs to be transferred or assigned. In other words, the claim describes a process for administrative workflow of insurance data (claims) processing. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components. The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction (insurance). Other than reciting a “mobile terminal”, “display interface” nothing in the claim elements preclude the steps from practically being a method for organizing human activity. In context of this claim encompass analyzing, receiving, determining, identifying, and analyzing insurance data (output) for the completion of a commercial interaction. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (mobile processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Dependent claims 2, 9, 16 and 22 recite wherein receiving the assignment instruction to 
assign the investigation task comprises: receiving the assignment instruction to assign a plurality of different subtasks, and determining whether the assigned subtasks are predetermined tasks; when the assigned subtasks are the predetermined tasks, receiving a corresponding investigation task conclusion returned from a corresponding main investigator of the subtasks after the main investigator completes the investigation task.. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “mobile terminal” and “display interface” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 3, 10, 17 and 23 recite determining whether the 
assigned subtasks are the predetermined tasks: when the assigned subtasks are not the predetermined tasks, determining whether a locally performed subtask is returned by the main investigator; when the locally performed subtask is returned by the main investigator, receiving an investigation result returned from an auxiliary investigator; when the locally performed subtask is not returned by the main investigator, determining whether all the subtasks have been submitted except the subtask performed by the main investigator; if not all the subtasks have been submitted, outputting a related alert message noting not all the subtasks have been submitted; otherwise if all the subtasks have been submitted, receiving a corresponding investigation task conclusion returned by the main investigator. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “mobile terminal” and “display interface” are as addressed in the Steps 2A2 and B in the supra.

Dependent claims 4, 11, 18 and 24 recite determining whether the assigned subtasks 
are the predetermined tasks: when the assigned subtasks are not the predetermined tasks, determining whether a subtask is applied for by the main investigator; when a subtask is applied for by the main investigator, determining whether the main investigator is to return his performed subtask; if the main investigator is to return his performed subtask, determining again whether a subtask is applied for by the main investigator; and if the main investigator is not to apply for a subtask, performing a transfer or assignment; when the main investigator doesn't apply for a subtask, determining whether all the subtasks have been submitted except the subtask performed by the main investigator; if not all the subtasks have been submitted, outputting a related alert message noting not all the subtasks have been submitted; otherwise if all the subtasks have been submitted, receiving a corresponding investigation task conclusion returned by the main investigator. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “mobile terminal” and “display interface” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 5, 12, 19 , and 25 recite determining whether the assigned subtasks 
are the predetermined tasks: when the assigned subtasks are not the predetermined tasks, determining whether the main investigator reviews a subtask submitted by a Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 6, 13, 20, and 26 recite determining whether the corresponding 
initiator of the investigation request is the predetermined investigating role: when the corresponding initiator of the investigation request is not the predetermined Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 7 and 14 recites determining whether the corresponding initiator of 
the investigation request is the predetermined investigating role: when the corresponding initiator of the investigation request is not the predetermined investigating role, acquiring a target investigating role whose administrative region authority corresponds an insurance institution to which an insurance policy associated with a settlement belongs, pushing the corresponding investigation task of the investigation request to a corresponding terminal of the target investigating role for assignment; otherwise when the corresponding target investigating role hasn't be acquired, pushing the investigation task to a predetermined administrative investigating role of an upper-level administrative region for assignment. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “mobile terminal” and “display interface” are as addressed in the Steps 2A2 and B in the claim 1 supra.


Claims 8, 15, and 21 recite system, terminal and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 
     nonobviousness.

Claims 1-4, 13-15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable 
over Herron et al (US2003/0028404) in view of Aquila et al (US2012/0029946),
hereinafter Aquila.
Regarding Claims 1, 8, 15 and 21
Herron, as shown, discloses the following limitations:
A method for investigating data, comprising: (see at least [0002]. Herron discloses that this invention relates to a system and method for processing insurance claims and associated risk management data, and more particularly relates to a system and method for processing insurance claims from an initial claim through final settlement.)
starting an investigation application program preinstalled on a mobile terminal; (see at least [0045]. Herron discloses that communications network can be implemented by various well known communication networks, for example cellular network or wireless network.)
receiving an investigation request in a display interface of the investigation application program, and determining whether a corresponding initiator of the investigation request is a predetermined investigating role; (see at least [0043]. Herron discloses that claims processing system comprises a claims portal which operates over a communications network and provides an exchange of electronic claim file data between insurance industry prime movers (agents, risk managers) and insurance industry suppliers (independent adjusters, vendors and other professionals). Claims portal provides a common user interface which provides users with access and varying degrees of control over the electronic processing of an insurance claim and accordingly acts as a real-time electronic clearinghouse for prime movers and suppliers.)
receiving an assignment instruction to assign the investigation task when the corresponding initiator of the investigation request is the predetermined investigating role and a corresponding investigation task of the investigation request is a predetermined task; (see at least [0046]. Herron discloses that the portal database contains various types of insurance claim related information associated with specific on-going insurance claims as well as statistical or risk management information. Both kinds of information can be accessed by prime movers and suppliers in accordance with their permission rights (correspond to the claimed feature of a predetermined investigating role).)
Herron discloses the limitations shown above. Herron fails to disclose performing a corresponding transfer or assignment of the investigation task after determining the investigation task needs to be transferred or assigned.
Aquila discloses the following limitations
performing a corresponding transfer or assignment of the investigation task after determining the investigation task needs to be transferred or assigned, when the corresponding initiator of the investigation request is the predetermined investigating role and the corresponding investigation task of the investigation request is not the predetermined task.; (see at least [0104]. Aquila discloses that, identifies the assignee most qualified for the assignment according to insurance carrier business rules (predetermined task), makes the assignment, records that the assignment has been made, and notifies the assignee. The assignment sub-system receives the claim from the triage sub-system, checks the profiles, which are stored in the directory database, of assignees of the determined type against profile preferences established in business rules. Next, the status of the assignees that meet the profile requirement is checked. The assignee that is of the determined type, meets the profile requirements, and has capacity to complete the assignment is identified and the assignment is made to that assignee.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified performing a corresponding transfer or assignment of the investigation task after determining the investigation task needs to be transferred or assigned because doing so would increase efficiencies and decrease redundant re-collection, re-entry or re-formatting of collected information and data to cater to the specific needs of each of the processes.

Regarding Claims 2, 9, 16 and 22
Herron and Aquila, as shown, discloses the following limitations:
The method of claim 1, wherein receiving the assignment instruction to assign the investigation task comprises: 
receiving the assignment instruction to assign a plurality of different subtasks, and determining whether the assigned subtasks are predetermined tasks; when the assigned subtasks are the predetermined tasks, receiving a corresponding investigation task conclusion returned from a corresponding main investigator of the subtasks after the main investigator completes the investigation task. (See at least [0127][0133]. Herron discloses that each of the sub-systems automates claims processing tasks to a variable degree depending on business rules. Business rules can require that, in response to certain data conditions, a claims processing task be turned over to a human participant such as an insurance adjuster.
Sub-systems communicate with other parties (e.g., insurance carriers, vendors, policy holders, consumers) providing a variable degree of information (e.g., administrative information, if and who the claim has been assigned to, status of each step in the process). Information transmitted can be sent directly via mail, fax, phone, email, or page or in other means that can be accessed through I/O devices. In one embodiment, sub-systems or systems of the invention can communicate to parties indirectly, through posting data to a website or transmission of the data to the claim database coupled with notification to the intended receiving party that the data is stored on a website or the claim database along with sufficient access and reference to enable that party to locate and retrieve the data)

Regarding Claims 3, 10, 17 and 23
Herron and Aquila, as shown, discloses the following limitations:
The method of claim 2, further comprising, 
subsequent to determining whether the assigned subtasks are the predetermined tasks: when the assigned subtasks are not the predetermined tasks, determining whether a locally performed subtask is returned by the main investigator; when the locally performed subtask is returned by the main investigator, receiving an investigation result returned from an auxiliary investigator; when the locally performed subtask is not returned by the main investigator, determining whether See at least [0245][0371]. Aquila discloses that  when a claim receives a score above a certain threshold or a particular class is assigned to the claim by the triage sub-system, a human participant such as an insurance adjuster may be notified and passed the task of determine and making the final assignments. In an example where a human participant such as an insurance adjuster ultimately decides which assignee to assign a claim to, the triage sub-systems may still score and class the claim to provide the adjustor with a processed score and class of the claim which can serve as an automated reference point, as well as suggested types of assignees to assign the claim to.
 The assignment sub-system sends a notification message of the assignment via email to the adjuster and logs to the claim database that the email was sent and the assignment was made.)

Regarding Claims 4, 11, 18 and 24
Herron and Aquila, as shown, discloses the following limitations:
The method of claim 2, further comprising, subsequent to determining whether the assigned subtasks are the predetermined tasks: when the assigned subtasks are not the predetermined tasks, determining whether a subtask is applied for by the main investigator; when a subtask is applied for by the main investigator, determining See at least [0245][0371]. Aquila discloses that  when a claim receives a score above a certain threshold or a particular class is assigned to the claim by the triage sub-system, a human participant such as an insurance adjuster may be notified and passed the task of determine and making the final assignments. In an example where a human participant such as an insurance adjuster ultimately decides which assignee to assign a claim to, the triage sub-systems may still score and class the claim to provide the adjustor with a processed score and class of the claim which can serve as an automated reference point, as well as suggested types of assignees to assign the claim to.
 The assignment sub-system sends a notification message of the assignment via email to the adjuster and logs to the claim database that the email was sent and the assignment was made.)

Regarding Claims 5, 12, 19 and 25
Herron and Aquila, as shown, discloses the following limitations:
The method of claim 2, further comprising, subsequent to determining whether the assigned subtasks are the predetermined tasks: when the assigned subtasks are not the predetermined tasks, determining whether the main investigator reviews a subtask submitted by a predetermined investigating role in a foreign region; when the main investigator reviews the subtask submitted by the predetermined investigating role in the foreign region, determining whether there is an auxiliary investigation task in the foreign region; if there isn't an auxiliary investigation task in the foreign region, determining a feedback of the predetermined investigating role in the foreign region is completed; otherwise if there is the auxiliary investigation task in the foreign region, receiving the subtask returned by an auxiliary investigator in the foreign region when there is the predetermined investigating role in the foreign region doing the review, or determining a feedback of the predetermined investigating role in the foreign region is completed when there isn't the predetermined investigating role in the foreign region doing the review;  when the main investigator doesn't review the subtask submitted by the predetermined investigating role in the foreign region, determining whether all the subtasks have been submitted except the subtask performed by the main investigator; if not all the subtasks have been submitted, outputting a related alert message noting not all the subtasks have been submitted; otherwise if all the subtasks have been submitted, receiving a corresponding investigation task conclusion returned by the main investigator. (See at least [0084][0109][0117]. Herron discloses that the LOCATION claim screen captures information about the location where the loss has taken place. A primer mover or supplier may provide view and/or details about a claim location by entering data in the fields
The TASK claim screen allows the creator of a TASK to assign that TASK to another supplier (i.e. in the case where one supplier is taking too long to provide a report, etc.) In such a case, the assigning user can go into the EDIT mode of the TASK detail screen and click the REASSIGN TASK button.
The DOCUMENTS claim screen provides prime movers and suppliers with a summary of the documents pertaining to the claim being investigated by them and as stored in the claim_documents table of portal database.)

Regarding Claims 6, 13, 20 and 26
Herron and Aquila, as shown, discloses the following limitations:
The method of claim 1, further comprising, subsequent to determining whether the corresponding initiator of the investigation request is the predetermined investigating role: when the corresponding initiator of the investigation request is not the predetermined investigating role, acquiring a target investigating role whose administrative region authority corresponds to an insurance institution to which an insurance policy associated with a settlement belongs, pushing the corresponding investigation task of the investigation request to a corresponding terminal of the target investigating role for assignment; otherwise when the corresponding target investigating role hasn't been acquired, pushing the investigation task to a predetermined administrative investigating role of an upper-level administrative region for assignment. (See at least [0183][0250]. Herron discloses that when supplier logs onto claims portal and accesses the claim file by viewing and interacting with the appropriate system screen. Suppler then conducts the assigned task and updates information within claims portal as appropriate. Supplier then scans report documents (e.g. photographs, video, medical records, etc.) into digital form and then electronically attaches these electronic documents to claim file by sending them over communications network to claims portal where they are stored within document server. 
The vendor connection and assignment management system is an open (i.e., able to communicate with various systems, e.g., insurance carrier systems, estimate systems, and system sub-systems, over a non-proprietary format and communication medium) claim related task management, and claim data management and communication system designed for utilization by vendors, particularly repair facilities, independent appraisers and insurance carrier.)

Regarding Claims 7 and 14
Herron and Aquila, as shown, discloses the following limitations:
The method of claim 1, further comprising, subsequent to determining whether the corresponding initiator of the investigation request is the predetermined investigating role: when the corresponding initiator of the investigation request is not the predetermined investigating role, acquiring a target investigating role whose administrative region authority corresponds to an insurance institution to which an insurance policy associated with a settlement belongs, pushing the corresponding investigation task of the investigation request to a corresponding terminal of the target investigating role for assignment; otherwise when the corresponding target investigating role hasn't been acquired, pushing the investigation task to a predetermined administrative investigating role of an upper-level administrative region for assignment. (See at least [0183][0250]. Herron discloses that when supplier logs onto claims portal and accesses the claim file by viewing and interacting with the appropriate system screen. Suppler then conducts the assigned task and updates information within claims portal as appropriate. Supplier then scans report documents (e.g. photographs, video, medical records, etc.) into digital form and then electronically attaches these electronic documents to claim file by sending them over communications network to claims portal where they are stored within document server. 
The vendor connection and assignment management system is an open (i.e., able to communicate with various systems, e.g., insurance carrier systems, estimate systems, and system sub-systems, over a non-proprietary format and communication medium) claim related task management, and claim data management and communication system designed for utilization by vendors, particularly repair facilities, independent appraisers and insurance carrier.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3691                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691